Citation Nr: 0938997	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
February 1984.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO, in pertinent part, denied 
entitlement to service connection for head and back injuries.   
The Board has recharacterized the issues on appeal as they 
appear on the cover page of the instant decision.

The August 2006 rating decision also denied claims of 
entitlement to service connection for a left ear injury, head 
scars, and facial scars, which the Veteran appealed.  The 
matters were merged on appeal for the sake of judicial 
economy and in January 2009, the Board denied a single claim 
of entitlement to service connection for scars, to include a 
left ear laceration, head scars, and facial scars.   As such, 
the matters are no longer in appellate status.  

The claims currently on appeal were also before the Board in 
January 2009 and remanded for further development.  The 
claims have been returned to the Board; however, they are not 
ready for appellate disposition and must once again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.


The Veteran has filed claims of entitlement to service 
connection for residuals of back and head injuries sustained 
in an active duty motor vehicle accident (MVA) on May 14, 
1983.  As proof of injury, the Veteran asserts that he was 
hospitalized for a period of three weeks, first at the base 
hospital at Fort Stewart and then at a civilian hospital in 
Georgia.

While service treatment records have been associated with the 
claims folder, a remand is necessary in order to obtain 
inpatient clinical records of the Veteran dated in May 1983 
from the base hospital at Fort Steward, Georgia.  38 C.F.R. 
§ 3.159(c)(1).  A review of the claims folder reveals that a 
request for inpatient clinical records dated between May 1, 
1983, and May 31, 1983, from the base hospital at Fort 
Steward, Georgia, was made by the RO in November 2005.  Hand 
written notes on the bottom of the request indicate that the 
request was incomplete as of December 2005 and February 2006.  
No further follow-up requests were made.  As it appears that 
all other avenues to obtain records of the alleged MVA have 
been exhausted, attempts must be made to obtain records from 
this potential source of information.  Id.  

A remand is also necessary in order to obtain a copy of a 
magnetic resonance imaging (MRI) scan of the Veteran's lumbar 
spine.  The Board notes that a February 2007 VA outpatient 
treatment record shows that the Veteran had an MRI scan in 
the past that showed bulging discs.  A copy of the MRI scan 
is not of record.  Such must be obtained upon Remand.  
38 C.F.R. § 3.159(c)(1), (2).  

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include providing a VA 
examination if is necessary and all the criteria under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) are met.  The 
RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  

Accordingly, this case must be REMANDED to fairly adjudicate 
the Veteran's claims.  The RO is directed to the specific 
development instructions delineated in the numbered 
paragraphs below.  

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002) 
and 38 C.F.R. § 3.159(b), (c) (2009), to 
include providing the Veteran a VA 
examination if necessary and giving the 
Veteran another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.  

2.  The RO must contact the Veteran and 
inquire as to where the MRI scan was 
performed that showed bulging discs as 
noted by VA treatment providers in 
February 2007.  Thereafter, the RO must 
obtain a copy of the MRI scan report.  If 
necessary, the Veteran should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.

3.  The RO should attempt to obtain 
copies of all outstanding pertinent VA 
outpatient treatment records of the 
Veteran from the Detroit VA Medical 
Center dated after August 2009.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

4.  The RO should contact the National 
Personnel Records Center or any other 
record depository in order to obtain a 
complete copy of the Veteran's active 
duty inpatient clinical records for 
residuals of a MVA between May 1, 1983, 
and May 31, 1983, at the base hospital at 
Fort Stewart, Georgia.  All efforts to 
obtain these records and their responses 
should be clearly documented in the 
claims file.  If the search for such 
records has negative results, this should 
be noted in the claims file.
  
5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




